DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US 2017/0035359)
Regarding claim 1:
Qiu discloses:
A display device, comprising: 
a display panel comprising a display region and a non-display region surrounding the display region (it’s a display as per, e.g., paragraph 34; Qiu doesn’t show the non-display region but at a minimum the sides are), the display panel comprising a plurality of a light-emitting units arranged at the display region (paragraph 40); 
a touch circuit electrically connected to the display panel, and configured to detect touch information when the display panel is touched by a user (paragraph 72); 
a control circuit electrically connected to the touch circuit and the display panel, and configured to control a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (as per Fig. 11, steps S202 to S203); 
a photosensing circuit electrically connected to the display panel and the control circuit, and configured to sense the predetermined light beam and convert it into an electric signal (paragraph 75); and 
a data processor electrically connected to the control circuit and the display panel, and configured to process the electric signal acQiured by the photosensing circuit through conversion to acQiure monitoring data, and display the monitoring data on the display panel (paragraph 75), 
wherein the touch circuit is further configured to transmit the touch information to the control circuit (Fig. 11: step 202),
wherein the control circuit is configured to, upon the receipt of the touch information from the touch service, control a light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam (Fig. 11: steps 202-203, where since it uses the display subpixels as per paragraph 47 it has to interrupt it to use it for another purpose), and when the touch operation has been completed, control the light-emitting unit at the touch position to perform the normal display operation (as per Fig. 11: step S205 it goes back to displaying),
wherein the display panel further comprises a plurality of pixel units, each pixel unit comprises a plurality of subpixels capable of emitting light beams in different colors, each subpixel corresponds to one of the light-emitting units, and the predetermined light beam is a light beam emitted by a first light-emitting unit corresponding to a subpixel in a first color (paragraph 40), the predetermined light beam has a fixed light intensity (Qiu doesn’t described it as “fixed” but since it measures the reflection to calculate the heart rate as per paragraph 41 it must know the starting intensity and it can therefore be described as “fixed”).
Regarding claim 2:
Qiu discloses: 
wherein the touch information at least comprises touch position information (Fig. 11: “location information of the finger”).
Regarding claim 5:
Qiu discloses:
wherein the predetermined line beam is a green light beam (e.g., paragraph 40).
Regarding claim 8:
Qiu discloses:
wherein each optical sensor corresponds to at least one pixel units (e.g., paragraph 50), and the photosensing circuit further comprises a first reception circuit configured to receive a control parameter for controlling the optical sensor at the touch position to be turned on or turned off (paragraph 52).
Regarding claim 12:
Qiu discloses:
A data monitoring method applied for the display device according to claim 1, comprising: 
detecting, by the touch circuit, touch information when the display panel is touched by a user, and transmitting, by the touch circuit, the touch information to the control circuit (Fig. 11: step S202); 
controlling, by the control circuit, a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (Fig. 11: step 203); 
sensing, by the photosensing circuit, the predetermined light beam and converting it into an electric signal (Fig. 11: step 204); and 
processing, by the data processor, the electric signal acQiured by the photosensing circuit through conversion to acQiure monitoring data, and displaying the monitoring data on the display panel (Fig. 11: step 205). 
Regarding claims 13-15:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Akcasu (US 2020/0050829).
Regarding claim 6:
Qiu discloses a display device as discussed above.
Qiu does not disclose:
“wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region”
Akcasu discloses: 
wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region (paragraphs 43-44).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Qiu the elements taught by Akcasu.
The rationale is as follows:
Qiu and Akcasu are directed to the same field of art.
Qiu does not discuss the touch circuit in any detail. Akcasu provides the necessary description in very similar circumstances. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 7:
Qiu discloses a display device as discussed above.
Qiu does not disclose:
“wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region”
In particular, since Qiu doesn’t really describe the touch layer, Qiu doesn’t describe the position of optical sensors in relation to it.
Akcasu discloses:
wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region (shown in Fig. 2, where the touch is element 24 and the optical sensor is 27). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Qiu the elements taught by Akcasu.
The rationale is as follows:
Qiu and Akcasu are directed to the same field of art.
Qiu doesn’t really talk about the touch layer in any detail but Akcasu shows how one can be combined with a photosensor. One of ordinary skill in the art could have included this with predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Ling (US 2016/0092717).
Regarding claim 9:
Qiu discloses a display device as discussed above.
Qiu does not disclose:
“wherein the display panel comprises: a base substrate; a driving circuit layer arranged at a side of the base substrate; the light-emitting units arranged at a side of the driving circuit layer away from the base substrate; and an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate, wherein the optical sensors are integrated into the driving circuit layer, or attached to a side of the base substrate away from the light-emitting units.”
Ling discloses discloses:
wherein the display panel comprises: a base substrate (Fig. 4: 330a); a driving circuit layer arranged at a side of the base substrate (Fig. 4: 340a); the light-emitting units arranged at a side of the driving circuit layer away from the base substrate (paragraph 87); and an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate, wherein the optical sensors are integrated into the driving circuit layer, or attached to a side of the base substrate away from the light-emitting unit (e.g., Fig. 7: 200). 
It would have been obvious to one of ordinary skill in the art at the time the application as filed to include in Qiu the elements taught by Ling.
The  rationale is as follows:
Qiu and Ling are directed to the same field of art.
Ling has a slightly different structure used for the same purpose and shows the necessary details to implement it. One of ordinary skill in the art could have included this with predictable results.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Liu et al. (US 2015/0342479).
Regarding claim 11:
Qiu discloses a display device as discussed above.
Qiu does not disclose:
“wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods; and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acQiure the monitoring data.”
Liu discloses:
wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods (e.g., Fig. 3A); and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acQiure the monitoring data (paragraph 57: “average” is integration).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Qiu the elements taught by Liu.
The rationale is as follows:
Qiu has one method of determining the pulse rate but Liu shows a known other way that involves integrating the curves. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.
Applicant’s first argument is directed to the new language involving interrupting the display. This argument is targeted at Akcasu because this was used in the rejection of claim 1 previously.
In light of the new language (which also eliminated some of the elements Akcasu was relied upon for), the base rejection has been changed to Qiu. Because Qiu uses one of the display sub-pixels to do the test, it has to interrupt the display to do it. It can’t do both at once. 
Applicant next argues that neither Akcasu or Qiu discloses uses a “fixed” light intensity. Well, any light emitted by a photodiode is “fixed” in that it is set by the device. Qiu’s method requires reading the intensity of reflected light and therefore a fixed intensity is necessary to measure and compare the reflection. Therefore although Qiu doesn’t use the term “fixed” it discloses this at the very least to the extent that it is claimed.
Therefore applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694